Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

Execution Copy

March 10, 2020

Todd R. Patrick

Chief Executive Officer

Armata Pharmaceuticals, Inc.

4503 Glencoe Avenue
Manner del Rey, California 90292

Development Program:

Test the Safety and Efficacy of phage therapy in the treatment of Pseudomonas
aeruginosa infections in patients diagnosed with Cystic Fibrosis and other
airway infections

Amount of Award:

$5,000,000

Name of Awardee:

Armata Pharmaceuticals, Inc. (“Armata”)

 

Dear Mr. Patrick:

We are pleased to inform you that the Cystic Fibrosis Foundation (“CFF”) is
hereby issuing an award for the Development Program described in Exhibit A (the
“Development Program”) and disbursed in accordance with Exhibit B up to the
amount indicated above (the “Award”).  Armata shall be responsible for the
payment of all of the remaining costs required to complete the Development
Program and for costs associated with continuing Commercially Reasonable Efforts
necessary to further develop and commercialize the Product.  Each party’s
obligations under this letter agreement (the “Agreement”) will commence and
apply as of the date written above (the “Effective Date”). The Award is in
furtherance of CFF’s charitable mission to cure and mitigate the effects of
cystic fibrosis. CFF has determined that without the Award, the Development
Program will likely not occur or be substantially delayed. The Award is subject
to the following terms, conditions and policies of this Agreement:

1. Disbursement of Award; CFF Know-How; Reports.

(a)  The Award will be disbursed by CFF to Armata in accordance with the
milestone payment schedule based upon the achievement of each of the milestones
in the Development Program (each, a “Development Program Milestone”), as set
forth in Exhibit B. Any CFF funds not expended on the Development Program must
be returned to CFF, and upon such return, the amounts of such returned funds
will not be included as part of the Actual Award for purposes of calculating any
amounts owed by Armata to CFF pursuant to Section 2 of this Agreement.

(b)  To the extent CFF provides or makes available any information, expertise,
know-how or other intellectual property related to cystic fibrosis or the
treatment, prevention, or cure thereof (“CFF Know-How”)





1




to Armata, CFF hereby grants to Armata a royalty free (but for the payments
described in this Agreement)  non-exclusive, perpetual, transferable,
sublicensable (through multiple tiers), worldwide right and license under all of
CFF’s rights in such CFF Know-How to assist Armata to research, develop,
commercialize, make, have made, use, sell, have sold, offer for sale, import,
export and otherwise exploit the Product in the Field.

(c)  During the Development Program, Armata agrees to provide CFF and the
Project Advisory Group specified in Section 4 below with a reasonably detailed,
written report within thirty (30) days after the close of each calendar quarter
during the Development Program summarizing progress toward achieving the goals
of the Development Program.  In addition, Armata shall prepare and deliver to
CFF a closing report within thirty (30) days after the completion of the
Development Program.  Thereafter, Armata shall continue to report to CFF
annually on or before each anniversary of the Effective Date through the PAG (as
hereinafter provided for) on the progress of its development activities
regarding the Product until the earlier of the first commercial sale of the
Product or such development efforts are abandoned by Armata, its Affiliates and
its sublicensees, despite Armata’s use of Commercially Reasonable Efforts.
 Armata shall also provide CFF with prompt notice of the closing of a
Disposition Transaction and of any material adverse event affecting Armata.

2. Royalties. In consideration of CFF’s Award under this Agreement and CFF’s
license and transfer of intellectual property and CFF Know-How pursuant to this
Agreement, Armata agrees to pay to CFF royalties as follows:

(a)  Armata shall pay a one-time  royalty to CFF in an amount equal to the
Royalty Cap.  Such amount shall be paid in [***] installments:  the first within
[***] (“Initial Royalty Payment Date”); and the remaining [***] installments on
or before each of the [***] , provided that,  notwithstanding the foregoing, if
any installment would exceed [***], any such excess would be deferred to a
following year in which [***].

(b)  In addition to the royalty payable pursuant to Section 2(a) above, Armata
shall pay to CFF a one-time royalty equal to [***] (a “Sales Royalty”) within
[***] days after the end of the [***] after which each of the following occur:
(i) aggregate Net Sales of the Product exceed $[***], and (ii) aggregate Net
Sales of the Product exceed $[***].

(c)  In the event of a license, sale or other transfer of Armata’s rights to the
Product or Armata Development Program Technology that includes the CF Field
(excluding transfers to Affiliates) or a Change of Control Transaction
(collectively, a “Disposition Transaction”), Armata shall pay to CFF a payment
equal to: (i) [***] of any license or purchase price payments actually received
by Armata and its shareholders in consideration of the transfer of the
Disposition Transaction; or (ii) [***] at the time of the closing of the
Disposition Transaction, whichever ((i) or (ii)) is less (such payment, the
“Disposition Payment”), such payment to CFF to be reduced by any amount
previously paid in accordance with Section 2(a), whether the Disposition Payment
is received upfront or in accordance with subsequent payments and whether
received in cash or other property, provided that, the Disposition Payment shall
not include any portion of such





2




consideration that Armata is required pursuant to the Disposition Transaction to
use for the continued development of the Product.  Notwithstanding the
foregoing, in the event of a Change of Control Transaction, Armata or the
acquiring, surviving or successor entity, as the case may be, may elect, at its
option, to either (A) pay the Disposition Payment to CFF (as reduced by any
amount previously paid in accordance with Section 2(a)) or (B) in lieu thereof,
grant CFF the Interruption License as set forth in Section 5.  The payments due
to CFF shall be made within sixty (60) days after any such payment is received
by Armata or its shareholders.  Notwithstanding the payment of the Disposition
Payment, the obligation to pay CFF royalties specified in Sections 2(a) and 2(b)
shall survive (“Surviving Royalties”), provided that the royalty specified in
Section 2(a) shall be reduced by the Disposition Payment.  Armata shall cause
any third party transferee in such Disposition Transaction to be jointly and
severally liable with Armata for the Surviving Royalties.

(d)  Notwithstanding any contrary provision in this Agreement, the maximum
aggregate amount payable to CFF under Subparagraphs (a) and (c) of this Section
2, together with any Interruption Payment made pursuant to Section 5 (d) is the
Royalty Cap.

3. Commercially Reasonable Efforts. Armata shall use Commercially Reasonable
Efforts to conduct the Development Program during the term of this Agreement.
After the Development Program is completed, Armata or its licensee, sublicensee,
assignee or successor shall exercise Commercially Reasonable Efforts to continue
to develop the Product in the Field.

4. Program Advisory Group (“PAG”).

(a)  Armata and CFF shall form a PAG.  The PAG serves the function of allowing
CFF to oversee the use of the Award funds and to ensure that such funds are used
solely for the Development Program.  CFF’s PAG members shall meet quarterly to
discuss the progress of the Development Program since the last
PAG  meeting,  review the quarterly report provided by Armata pursuant to
Section 1(c), and if they have questions regarding the report, a CFF member
shall either submit written questions to Armata (with a copy to all PAG
members), to which Armata shall respond  promptly, or any PAG member may request
that the PAG discuss such questions or other matters set forth in subparagraph
(c) at such times as the parties may reasonably agree.   PAG meeting may be held
face to face, or by telephone or other electronic means.

(b)  Membership of the PAG shall consist of two (2) individuals appointed by
Armata and two (2) individuals appointed by CFF.  One of such individuals from
Armata and CFF, respectively, shall be the principal liaison to the Development
Program. A party may replace the individuals appointed by such party and
designate a different individual as the principal liaison upon written notice to
the other party. The Armata principal liaison shall be responsible for
scheduling quarterly meetings.

(c)  All decisions of the PAG shall be made at a meeting called pursuant to
subparagraph (a) within thirty (30) days after the date on which a party first
presents a particular matter for consideration by the PAG.  In the event that
the PAG cannot make a decision with respect to any matter, such matter shall be





3




escalated to the CEO of Armata and the CEO of CFF, or their respective
designees, (collectively, the “Senior Executives”) to determine such matter
within thirty (30) days after the date on which such matter has been referred to
such Senior Executives, which determination shall be binding on the
parties.  After completion of the Development Program, the role of the PAG shall
be solely to review annual reports pursuant to Section 1(c).

(d)  The PAG shall terminate and cease to exist on the earlier of the first
commercial sale of the Product in the Field or the expiration or earlier
termination of this Agreement.

(e)  Each Party shall be responsible for its own expenses in connection with
participating in the PAG.

5. Interruption License.

Armata hereby grants the Interruption License to CFF, which Interruption License
shall be effective as provided below.  Upon written notice from CFF following an
Interruption (the “Interruption Notice”), Armata shall elect, within thirty (30)
days after the date of such Interruption Notice, one of the following options by
notice to CFF:

(a)  Armata shall reasonably demonstrate, in the form of a written progress
report, that an Interruption has not occurred, or that Armata, an Affiliate
thereof, or a licensee or sublicensee of either of the foregoing is exercising
Commercially Reasonable Efforts to research, develop or commercialize the
Product;

(b)  Armata shall provide CFF with notice within such thirty (30) day-period
that Armata, an Affiliate thereof, or a licensee or sublicensee of either of the
foregoing, has plans to resume Commercially Reasonable Efforts to develop or
commercialize the Product and resumes such Commercially Reasonable Efforts
within the ninety (90) day period following such notice;

(c)  Armata shall grant CFF the Interruption License as set forth below; or

(d)  Armata may elect in lieu of the Interruption License, within thirty (30)
days of the Interruption Notice (but only if and when the Interruption License
would otherwise have become effective), to reimburse CFF the total of the Actual
Award plus Interest up to the time of such election (the “Interruption
Payment”); and in the event of such election and payment, this Section 5 shall
otherwise no longer be applicable.

If Armata elects Sections 5(a) or (b) above within thirty (30) days after
Armata’s receipt of the Interruption Notice, the Interruption Notice shall be
deemed satisfied and be of no further force or effect unless CFF notifies Armata
within thirty (30) days after receipt of Armata’s progress report under Section
5(a) above or provides notice under Section 5(b) above that CFF disputes such
progress report or notice, as the case may be. If CFF provides timely notice of
its dispute, the parties shall resolve such dispute in accordance with Section
12(b).

If Armata elects Sections 5(a) or  (b) above, CFF has disputed such election as
provided above, the resolution of the dispute is concluded pursuant to Section
12(b) below and the final outcome of such dispute





4




resolution is that such election was defective, Armata shall have thirty (30)
days to elect to make the election specified in either Section 5(c) or 5(d)
above.

If Armata makes (or is deemed to have made) the election specified in Section
5(c) above, Armata shall grant (i) an exclusive (even as to Armata), worldwide,
perpetual, sublicensable license to CFF under the Armata Development Program
Technology covering the Product solely for use in treating infections in cystic
fibrosis patients (the “CF Field”), and (ii) a non-exclusive, worldwide,
perpetual, sublicensable license to CFF under the Armata Background Intellectual
Property covering the Product in the CF Field, each of (i) and (ii) solely to
the purpose and to the extent necessary to manufacture, have manufactured,
license, use, sell, offer to sell, and support the Product in the CF Field (the
“Interruption License”). To the extent Armata Development Program Technology
includes any intellectual Property in-licensed from a third party for which
Armata has the right to grant a sublicense to CFF, Armata will inform CFF in
writing, and CFF will elect by written notice to Armata to either (i) obtain
such sublicense from Armata in which case CFF shall assume such obligation to
such third party (including any payment obligation to such third party resulting
from such sublicense) or (ii) exclude such intellectual property from the Armata
Development Program Technology in which case such intellectual property shall
not be included in the Interruption License. Armata shall deliver to CFF, within
ninety (90) days after the effective date of the Interruption License, a copy of
all materials and data in its possession or control constituting Armata
Development Program Technology.  For the avoidance of doubt, Armata shall retain
all rights to the Armata Development Program Technology for use outside of the
CF Field.  In the event that Armata assigns all of or certain of its rights and
obligations to develop and commercialize the Product at any time to a third
party, Armata shall cause such third party to assume the obligations of the
Interruption License if and after it becomes effective.  The Interruption
License shall be deemed to constitute intellectual property as defined in
Section 365(n) of the U.S. Bankruptcy Code; provided, however, that nothing in
this Agreement shall be deemed to constitute a present exercise of such rights
and elections. Armata agrees that CFF, as a licensee of such rights, shall
retain and may exercise all of its rights and elections under the U.S.
Bankruptcy Code.

If Armata elects to make the Interruption Payment pursuant to Section 5(d) above
and subsequently resumes Commercially Reasonable Efforts with respect to a
Product, the royalties specified in Section 2 herein shall survive, but the
royalties set forth in Sections 2(a) and 2(c) shall be reduced by the
Interruption Payment.

6. Indemnification.

(a)  Armata shall indemnify, defend and hold harmless CFF, its Affiliates, and
their respective directors, officers, employees, consultants, committee members,
volunteers, agents and representatives and their respective successors, heirs
and assigns (each, a “CFF Indemnitee”), from and against any and all claims,
suits and demands of third parties and losses, liabilities, damages for personal
injury, property damage or otherwise, costs, penalties, fines and expenses
(including court costs and the reasonable fees of attorneys and





5




other professionals) (“Liabilities”) arising out of, resulting from, or relating
to any third party claims, suits and/or demands (“Third Party Claims”) resulting
from:

(i)   the conduct of the Development Program by Armata or its Affiliates or
their respective directors, officers, employees, consultants, agents,
representatives, licensees, sublicensees, subcontractors and/or investigators
(each, an “Armata Party”) under this Agreement and/or pursuant to one or more
agreements between Armata and any Armata Party, or any actual or alleged
violation of law by Armata or any Armata Party resulting therefrom;

(ii)  Armata’s or its Affiliates’ development, manufacture, or commercialization
of the Product developed in whole or in part as a result of the Development
Program;

(iii) any claim of infringement or misappropriation with respect to the conduct
of the Development Program by or on behalf of Armata or its Affiliates, or
Armata’s or its Affiliates’ third-party licensees’ or sublicensees’ manufacture,
use, sale, or import of the Product developed in whole or in part as a result of
the Development Program; and

(iv) any tort claims of personal injury (including death) relating to or arising
out of any such injury sustained as the result of, or in connection with, the
conduct of the Development Program by or on behalf of Armata or its Affiliates,
or Armata’s or its Affiliates’ third party licensees’ or sublicensees’ (other
than CFF or any of CFF’s licensees or sublicensees) development, manufacture, or
commercialization of the Product developed in whole or in part as a result of
the Development Program,  except that the foregoing indemnification obligations
of Armata shall not apply to the extent the Liabilities or Third Party Claims
above result from the gross negligence or willful misconduct of a CFF  Party
after the effective date of the Interruption License.

(b)  CFF shall indemnify, defend and hold harmless Armata, its Affiliates and
their respective directors, officers, employees, consultants, agents and
representatives and their respective successors, heirs and assigns (“Armata
Indemnitees”) from and against any and all claims, suits and demands of third
parties and Liabilities arising out of, resulting from, or relating to any Third
Party Claims following the exercise of the Interruption License by or on behalf
of CFF, any designee, assignee or successor in interest thereto, or any licensee
or sublicensee thereof resulting from any of the following:

(i)   CFF’s or its Affiliates’ or their respective successors’, assigns’,
licensees’ and/or sublicensees’ (each, a “CFF Party”) development, manufacture,
or commercialization of the Product after the effective date of the Interruption
License;

(ii)  any claim of infringement or misappropriation with respect to CFF’s or its
Affiliates’ or their respective successors’, assigns’, designees’, licensees’
and/or sublicensees’ development, manufacture, or commercialization of the
Product after the effective date of the Interruption License; and





6




(iii) any tort claims of personal injury (including death) relating to or
arising out of any such injury sustained as the result of, or in connection
with, the development, manufacture, or commercialization of the Product
developed in whole or in part as a result of the Development Program after the
effective date of the Interruption License,

except that the foregoing indemnification obligations of CFF shall not apply to
the extent the Liabilities or Third Party Claims above result from the gross
negligence or willful misconduct of an Armata Party.

(c)  A party entitled to indemnification under this Section 6 (the “Indemnified
Party”) will promptly notify the other party (the “Indemnifying Party”) of any
claims, suits, demands, losses, liabilities, damages costs, penalties, fines, or
expenses subject to indemnification under this Section 6 of which it is made
aware. The Indemnified Party will cooperate and exert efforts to cause other
Indemnified Parties to cooperate, in assisting the Indemnifying Party in
presenting a defense, if requested to do so. The Indemnifying Party shall have
sole control to select defense counsel, direct the defense of any such complaint
or claim, and the right to settle claims at the Indemnifying Party’s sole
expense, provided that any such settlement does not incur non-indemnified
liability for or admit fault by any Indemnified Party. In the event a claim or
action is or may be asserted, the Indemnified Party shall have the right to
select and to obtain representation by separate legal counsel. If the
Indemnified Party exercises such right, all costs and expenses incurred for such
separate counsel shall be borne by the Indemnified Party. No Indemnified Party
shall settle or enter into any voluntary disposition of any matter subject to
indemnification under this Section 6 without the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld.

7. Insurance. Armata shall maintain at its own expense, with a reputable
insurance carrier, coverage for Armata, its Affiliates, and their respective
employees written on a per occurrence basis commensurate with a reasonable
assessment of the risks associated with the development efforts being conducted
by Armata, the following policies: Commercial general liability insurance,
including contractual liability as respects this Agreement for bodily injury and
property damage and, no later than the first use administration of the Product
to a human subject, product liability insurance and clinical trials liability
insurance.

Maintenance of such insurance coverage will not relieve Armata of any
responsibility under this Agreement for damage in excess of insurance limits or
otherwise. On or prior to the Effective Date, Armata shall provide CFF with an
insurance certificate from the insurer(s), broker(s) or agent(s) evidencing the
applicable insurance coverage. At its request, CFF may review Armata’s insurance
coverage with relevant Armata personnel no more than one (1) time per calendar
year.

8. Intellectual Property Rights. All inventions, data, know-how, information,
results, analyses, and other intellectual property rights (collectively
“Intellectual Property”) resulting from the Development Program shall, as
between the parties, be owned by Armata.  The preparation, filing and
maintenance of all patent applications and patents resulting from the
Development Program shall, as between the parties, be the sole responsibility,
and under the sole control, of Armata. Subject to Section 5, CFF hereby assigns
and





7




transfers to Armata all of CFF’s right, title, and interest in and to all
inventions and other Intellectual Property resulting from the Development
Program, CFF’s access to, or knowledge or use of, any Armata Development Program
Technology, the Product, or confidential or proprietary information of Armata,
and all Intellectual Property rights related to any of the foregoing, free and
clear of all liens, claims, and encumbrances.  Intellectual Property developed
by or for CFF in the exercise and use of the Interruption License shall be owned
by CFF or its sublicensees.

9. Expiration/Termination of Agreement.

(a)  The term of this Agreement shall commence on the Effective Date and expire
on the earlier of the date on which Armata has paid CFF all of the royalty
payments set forth in Section 2, or the effective date of the Interruption
License.

(b)  Either party may terminate this Agreement for cause, without prejudice to
any other remedies available to the terminated party with respect thereto, by
providing the other party with written notice of such cause and intent to
terminate; provided, however, that the other party shall have thirty (30) days
following the receipt of written notice to cure such cause. For purposes of this
Section 9, “cause” shall mean: (i) a party’s material breach of its covenants or
obligations under this Agreement, (ii) a bankruptcy or similar filing by a party
or a proceeding under the applicable bankruptcy laws or under any dissolution or
liquidation law or statute now or hereafter in effect and filed against such
party or all or substantially all of its assets if such filing is not dismissed
within sixty (60) days after the date of its filing, or (iii) Armata’s material
failure to achieve any Development Program Milestone within [***] after its
expected completion date unless [***].   For example, for greater certainty but
without limitation, this Agreement will not be subject to termination by CFF if
[***].

(c)  The following provisions shall survive the expiration or earlier
termination of this Agreement: Sections 1 (b), 2, 5 (only the terms pertaining
to the Interruption License and only if the Interruption License becomes
effective prior to termination or in the event of Armata’s election under
Section 2(c)), 6, 8, 9, 10, 11, and 12.

10.     Audits. At the request of CFF, Armata shall permit CFF, upon written
notice to Armata, to audit and examine such books and records of Armata as may
be necessary for verifying Armata’s expenditures of the Award and the payment or
failure to pay royalties, if any, but no more frequently than once every
calendar year.

11.     Confidentiality.

(a)  Except as expressly provided in this Agreement, the parties agree that a
party receiving any information furnished to it pursuant to this Agreement (the
“Receiving Party”) by or on behalf of the other party hereto (the “Disclosing
Party”) shall not publish or otherwise disclose and shall not use it for any
purpose





8




other than as provided herein (such information provided by a Disclosing Party,
the “Confidential Information”).  For the avoidance of doubt, all results,
reports and non-public information provided by Armata to CFF as required by
Sections 1(c), 10 and 12(l), whether directly or through the PAG, shall be
deemed to be the Confidential Information of Armata.  The financial terms of
this Agreement shall also constitute Confidential Information.

(b)  Notwithstanding Section 11(a) above, Confidential Information shall not
include information that, in each case as demonstrated by written documentation:

(i)      was already known to the Receiving Party, other than under an
obligation of confidentiality, at the time of disclosure or was developed by the
Receiving Party prior to its disclosure by the Disclosing Party;

(ii)     was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(iii)    became generally available to the public or otherwise part of the
public domain after its disclosure and such disclosure was made other than
through any act or omission of the Receiving Party in breach of this Agreement;

(iv)    was subsequently lawfully disclosed to the Receiving Party by a person
other than the Disclosing Party, and such person did not directly or indirectly
receive such information from the Disclosing Party; or

(v)      is developed by the Receiving Party without use of or reference to any
Confidential Information of the Disclosing Party.

(c)  Notwithstanding Section 11(a) above, Receiving Party may use and disclose
the Disclosing Party’s Confidential Information to its Affiliates, licensees,
sublicensees, contractors and third parties to the extent such use and/or
disclosure is reasonably necessary to exercise the rights granted to it under
this Agreement, provided that Receiving Party ensures that any such entities or
persons are bound by a written obligation of confidentiality as materially
protective of Disclosing Party’s Confidential Information as this Section 11.

(d)  If a Receiving Party is required to disclose the Disclosing Party’s
Confidential Information by law or by a court or other tribunal of competent
jurisdiction, (i) the Receiving Party shall immediately give as much advance
notice as feasible to the Disclosing Party to enable the Disclosing Party to
exercise its legal rights to prevent and/or limit such disclosure, and (ii) the
Receiving Party shall disclose only that portion of the Disclosing Party’s
Confidential Information that, in the opinion of the Receiving Party’s legal
counsel, is legally required to be disclosed and will exercise reasonable
efforts to ensure that any such information so disclosed will be accorded
confidential treatment.





9




12.     Miscellaneous.

(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland, without reference to
its conflicts of laws principles.

(b)  Dispute Resolution.

(i)   In the event of any dispute, claim or controversy arising out of, relating
to or in any way connected to the interpretation of any provision of this
Agreement, the performance of either party under this Agreement or any other
matter under this Agreement, including any action in tort, contract or
otherwise, at equity or law (each, a “Dispute”), either party may at any time
provide the other party written notice specifying the terms of such Dispute in
reasonable detail (the “Dispute Notice”). As soon as practicable after receipt
of a Dispute Notice, the Senior Executives shall meet at a mutually agreed upon
time and location to engage in good faith discussions for the purpose of
resolving such Dispute.

(ii)  In the event any Dispute is not resolved in accordance with Section
12(b)(i) above within thirty (30) days after the meeting of the Senior
Executives, such Dispute shall be resolved by final and binding arbitration.
Whenever a party decides to institute arbitration proceedings, it shall give
written notice to that effect to the other party.  Arbitration shall be held in
Washington, D.C., according to the then-current commercial arbitration rules of
the American Arbitration Association (“AAA”) by one (1) independent, neutral
arbitrator who shall be mutually acceptable to both parties.  If the parties are
unable to mutually agree on such an arbitrator, then the arbitrator shall be
appointed in accordance with AAA rules. Any arbitrator chosen hereunder shall
have educational training and industry experience sufficient to demonstrate a
reasonable level of relevant scientific, financial, medical and industry
knowledge. The arbitrator shall agree to render its opinion within thirty (30)
days of the final arbitration hearing. No arbitrator shall have the power to
award punitive damages.  The proceedings and decisions of the arbitrator shall
be confidential, final and binding on all of the parties.  Judgment on the award
so rendered may be entered in any court having jurisdiction thereof. The parties
shall share the costs of arbitration according to the decision of the
arbitrator. Nothing in this Section 12(b) will preclude either party from
seeking equitable or injunctive relief, or interim or provisional relief, from a
court of competent jurisdiction, including a temporary restraining order,
preliminary injunction, or any other form of permanent or interim equitable or
injunctive relief, concerning a dispute either prior to or during any
arbitration.

(c)  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Facsimile and other
electronically scanned signatures shall have the same effect as their originals.

(d)  Notice.  All communications between the parties with respect to any of the
provisions of this Agreement will be sent to the addresses set out below, or to
such other addresses as may be designated by one party to the other by notice
pursuant hereto, by prepaid, certified air mail (which shall be deemed received
by the other party on the seventh (7th) business day following deposit in the
mail), or other electronic means of





10




communication (each of which shall be deemed received when transmitted), with
confirmation by first class letter, postage pre-paid, given by the close of
business on or before the next following business day:

if to CFF, to:

Dr. Michael Boyle

President and CEO

Cystic Fibrosis Foundation

4550 Montgomery Ave., Suite 1100 N

Bethesda, Maryland 20814

Phone: 301-907-2689

Fax: 301-907-2699

Email: pwc@cff.org

with a copy to:

Schaner & Lubitz, PLLC

4550 Montgomery Ave., Suite 1100 N

Bethesda, Maryland 20814

Attn: Kenneth I. Schaner, Esq.

Phone: 240-482-2848

Fax: 202-470-2241

E-mail: ken@schanerlaw.com

if to Armata, to:

Todd Patrick

Chief Executive Officer

Armata Pharmaceuticals, Inc

4503 Glencoe Avenue

Marina del Rey, California 90292

Phone: 310 665-2928

Fax: (310) 665-2963

E-mail: tpatrick@armatapharma.com

(e)  Headings. The Section headings are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.

(f)   No Avoidance.  Armata will not, by amendment of its organizational or
governing documents, or through reorganization, recapitalization, consolidation,
merger, dissolution, sale, transfer or assignment of assets, issuance of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms, provisions, covenants or agreements of this
Agreement.

(g)  Assignment.  This Agreement may not be assigned by any party without the
prior written consent of the other party, except that either party may assign
this Agreement without such consent to an Affiliate of such party or in
connection with the transfer, whether by sale of assets, merger or otherwise, of
all or substantially all of the assets or business of such party to which this
Agreement relates. Any assignment that is not in accordance with this Section
12(g) will be null and void ab initio.





11




(h)  No Joint Venture.  Nothing herein contained shall be deemed to create an
agency, joint venture, amalgamation, partnership or similar relationship between
CFF and Armata. Notwithstanding any of the provisions of this Agreement, neither
party to this Agreement shall at any time enter into, incur, or hold itself out
to third parties as having authority to enter into or incur, on behalf of the
other party, any commitment, expense, or liability whatsoever, and all
contracts, expenses and liabilities in connection with or relating to the
obligations of each party under this Agreement shall be made, paid, and
undertaken exclusively by such party on its own behalf and not as an agent or
representative of the other.

(i)   Press Releases.  Each party shall submit any proposed press release or
other public announcement, other than an academic, scholarly, or scientific
publication, concerning the terms of this Agreement or this Award to the other
party prior to its public release, except to the extent any such release or
announcement is required by law, rule, or regulation or the rules of any
securities exchange.

(j)   Publications. The parties agree that they intend to advance the body of
general scientific knowledge of cystic fibrosis and its potential therapies and
cures. The Parties acknowledge that Armata intends, as commercially and
scientifically reasonable based on the results of the Development Program and
the status of its patent filing, to publish the results of the Development
Program in a scientific peer-reviewed publication on a timely basis and Armata
shall provide CFF with copies of any public presentation related to the
Development Program. CFF’s support for the Development Program shall be
acknowledged in any publications by Armata related to the Development Program. 
Subject to Section 11, CFF may periodically advise the CFF community of the
goals and current status of the Development Program in public presentations.

(k)  Anti-Terrorist Financing Guidelines.  In accordance with the U.S.
Department of the Treasury Anti-Terrorist Financing Guidelines, Armata shall
take reasonable steps to ensure that the payments received from CFF are not
distributed to terrorists or their support networks or used for activities that
support terrorism or terrorist organizations and Armata shall periodically
apprise CFF of the steps taken to meet this goal. Armata certifies that it is in
compliance with all laws, statutes and regulations restricting U.S. persons from
dealing with any individuals, entities, or groups subject to Office of Foreign
Assets Control (OFAC) sanctions.

(l)   Other Support. Armata shall provide CFF on the Effective Date with a
description of its other sources of support for the Product.

(m) Force Majeure.  If the performance of any part of this Agreement by either
party is prevented, restricted, interfered with or delayed by any reason of
force majeure (including fire, flood, embargo, power shortage or failure, acts
of war, insurrection, riot, terrorism, strike, lockout or other labor
disturbance or acts of God) (a “Force Majeure Event”), the party so affected
shall, upon giving written notice to the other party, be excused from such
performance to the extent of such prevention, restriction, interference or
delay; provided, that the affected part shall use reasonable efforts to avoid or
remove such causes of non-performance.  For purposes of this Agreement, Brexit
is not deemed to be a Force Majeure Event.





12




(n)  Waiver.  Except as otherwise expressly provided in this Agreement, any term
of this Agreement may be waived only by a written instrument executed by a duly
authorized representative of the party waiving compliance.  The delay or failure
of a party at any time to require performance of any provision of this Agreement
shall in no matter affect such party’s rights at a later time to enforce the
same.  No waiver by either party of any condition or term in any one or more
instances shall be construed as a further or continuing waiver of such condition
or term or of another condition or term.

(o)  Amendments.  No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by a duly authorized
representative of each party.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by a duly authorized representative of each party.

(p)  Severability.  In the event any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the parties and all other provisions
of this Agreement shall remain in full force and effect in such jurisdiction.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in another jurisdiction.

(q)  Entire Agreement.  This Agreement (including the Exhibits attached hereto)
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes all prior or contemporaneous agreements,
understandings or representations, either oral or written, between the parties
with respect to such subject matter.

13.     Definitions.

(a)  Unless otherwise defined in this letter, the following shall apply:

· “Actual Award” means the total amount of the Award actually paid to Armata.
The Actual Award does not include any CFF funds not expended on the Development
Program that are returned to CFF pursuant to Section 1 (a).

· “Affiliate” shall mean, with respect to a party, any entity, which directly or
indirectly controls, is controlled by, or is under common control with, such
party. For these purposes, "control" shall refer to (a) the ownership, directly
or indirectly, of at least fifty percent (50%) of the voting securities or other
ownership interest of an entity; or (b) the possession, directly or indirectly,
of the power to direct the management or policies of an entity, whether through
the ownership of voting securities, by contract or otherwise.

· “Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.

· “Approval” shall mean, with respect to any country, all authorizations by the
appropriate governmental entity or entities necessary for commercialization of a
Product.





13




· “Armata Background Intellectual Property” shall mean all intellectual property
owned or controlled by Armata and its Affiliates prior to Armata’s performance
of the Development Program under this Agreement to the extent necessary to make,
use or sell the Product in the CF Field and actually used in performance of the
Development Program under this Agreement.

· “Armata Development Program Technology” shall mean [***].

· “Award” shall have the meaning set forth in the introductory paragraph of this
Agreement.

· “CF Field” shall have the meaning set forth in Section 5.

· “CFF Know-How” shall have the meaning set forth in Section 1(b).

· “Change of Control Transaction” shall mean the consummation of a transaction,
whether in a single transaction or in a series of related and substantially
contemporaneous transactions, constituting (i) a merger, share exchange or other
reorganization to a third party, (ii) the sale by one or more stockholders of a
majority of the voting power of Armata, or (iii) a sale of all or substantially
all of the assets of Armata (or that portion of its assets related to the
subject matter of this Agreement); in each case, provided that the stockholders
of Armata immediately prior to such transaction do not own a majority of the
voting power of the acquiring, surviving or successor entity, as the case may
be. Notwithstanding the foregoing, a Change of Control Transaction shall not
include a bona fide financing transaction for the benefit of Armata (i.e. in
which Armata raises capital for general working, product development or business
purposes) in which voting control of Armata transfers to one or more persons or
entities who acquire shares of Armata, and the existing Armata shareholders
receive no consideration directly in connection with the transaction.  For
greater certainty, the January 2020 announced equity financing or the exercise
of warrants from the January 2020 financing with Innoviva, irrespective of when
it Closes, shall not be considered a Change of Control Transaction for the
purposes of this Agreement.

· “Commercially Reasonable Efforts” or “CRE” shall mean the level of effort,
expertise and resources that is substantially and materially consistent with
industry standards for companies of similar size and resources to research,
develop and commercialize the Product, provided such research, development and
commercialization is technically feasible, devoting the degree of attention and
diligence to such efforts that is substantially and materially consistent with
industry standards for a product at a comparable stage in development or product
life, and taking into account, without limitation, issues of safety and
efficacy, patent coverage, proprietary position, competitive environment, the
regulatory environment, and other relevant scientific, technical, scientific,
and/or medical factors.

· “Development Program” shall mean the program to develop the Product described
in Exhibit A.

· “Development Program Milestone” shall have the meaning set forth in Section
1(a).

· “Disposition Payment” shall have the meaning set forth in Section 2(c).

· “Disposition Transaction” shall have the meaning set forth in Section 2(c).





14




 

· “Effective Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.

· “Field” shall mean [***].

· “Force Majeure Event” shall have the meaning set forth in Section 12(m).

· “Indemnified Party” shall have the meaning set forth in Section 6(c).

· “Indemnifying Party” shall have the meaning set forth in Section 6(c).

· “Initial Royalty Payment Date” shall have the meaning set forth in Section
2(a).

· “Intellectual Property” shall have the meaning set forth in Section 8.

· “Interest” shall mean [***].

· “Interruption” shall mean the cessation of Commercially Reasonable Efforts to
develop a Product for [***]at any time before the first commercial sale of the
Product.

· “Interruption License” shall have the meaning set forth in Section 5.

· “Interruption Notice” shall have the meaning set forth in Section 5.

· “Interruption Payment” shall have the meaning set forth in Section 5(d).

· “MAD” shall mean  multiple ascending dose.

· “Net Sales” shall mean, for any period, the gross amount received for sales of
the Product in the Field by Armata or any Armata Affiliate, sublicensee or
transferee as applicable (a “Selling Person”), to a non-Affiliate of the Selling
Person, less the following deductions, in each case to the extent specifically
related to the Product and taken by the Selling Person or otherwise paid for or
accrued by the Selling Person (“Permitted Deductions”):

(a)  trade, cash, promotional and quantity discounts and inventory management
fees paid to wholesalers;

(b)  tariffs, duties, excises and taxes on sales (including sales or use taxes
or value added taxes) to the extent imposed upon and paid directly with respect
to such sales (and excluding national, sales or local taxes based on income);

(c)  freight, insurance, packing costs and other transportation charges
allocated to the sale;

(d)  invoiced amounts that are written off as uncollectible in accordance with
Selling Person’s accounting policies, consistently applied;

(e)  amounts repaid or credits taken by reason of damaged goods, rejections,
defects, expired dating, recalls or returns or because of retroactive price
reductions, billing errors, or trial prescriptions;

(f)   charge back payments, credits, rebates and discounts granted to (i)
managed healthcare organizations, (ii) federal, state or provincial or local
governments or other agencies, (iii) purchasers and reimbursers, or (iv) trade
customers, including wholesalers and chain and pharmacy buying groups;





15




(g)  discounts paid under state legislated or seller-sponsored discount
prescription drug programs or reductions for coupon and voucher programs; and

(h)  documented custom duties actually paid by the Selling Person.

Sales of the Product between or among Armata and its Affiliates and sublicensees
for resale, or for use in the production or manufacture of the Product, shall
not be included within Net Sales; provided, however, that any subsequent sale of
the Product (or any Product produced or manufactured using the Product) by
Armata or its Affiliate or sublicensee or transferee to another non-Affiliate
third party shall be included within Net Sales. Net Sales shall exclude any sale
or other distribution for use in a clinical trial or other development activity,
for compassionate or named-patient use or for test marketing.  With respect to
sales of the Product invoiced in United States dollars, the Net Sales will be
expressed in United States Dollars.  With respect to sales of Product invoiced
in a currency other than United States dollars, the Net Sales will be reported
in United States dollars, calculated using the spot exchange rates sourced from
Reuters/Bloomberg.

· “PAG” shall have the meaning set forth in Section 4.

· “Product” shall mean [***] commercial product containing [***] phage developed
[***] by Armata and/or its Affiliates under the Development Program.

· “Royalty Cap” shall mean [***].

· “SAD” shall mean single ascending dose .

· “Sales Royalty” shall have the meaning set forth in Section 2(b).

· “Senior Executive” shall have the meaning set forth in 4(c).

· “Surviving Royalties” shall have the meaning set forth in Section 2(c).

[The remainder of this page is intentionally left blank.]





16




We are pleased to make the Award described in this Agreement. Please indicate
your agreement to the terms set forth in this Agreement by signing below.

Sincerely,

Cystic Fibrosis Foundation

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Agreed:

 

 

 

Armata Pharmaceuticals, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 



17




Exhibit A

[***]

Exhibit B

 

 

 

 

Development Program Milestone

Milestone Payment

(all amounts in U.S. Dollars)

Expected Milestone
Completion Date

Execution of contract

$1,000,000

March 2020

[***]

$[***]

[***]

[***]

$[***]

[***]

[***]

$[***]

[***]

[***]

$[***]

[***]

[***]

$[***]

[***]

Total

$5,000,000

 

 

Payments shall be made by CFF [***] days after receipt from Armata of the
corresponding invoice and supporting documentation verifying occurrence of such
milestone and PAG verification, provided that, such invoice shall be submitted
to CFF no later than [***] days after the relevant milestone has been completed
and [***].

 

 

